


Exhibit 10.5




EXCHANGE AGREEMENT


BY AND AMONG


NEXTERA ENERGY EQUITY PARTNERS, LP
NEXTERA ENERGY OPERATING PARTNERS, LP
NEXTERA ENERGY PARTNERS GP, INC.
and
NEXTERA ENERGY PARTNERS, LP


Dated as of July 1, 2014




--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
 
 
 
Page
ARTICLE I
 
 
 
1


 
 
 
 
 
DEFINITIONS
 
 
 
1


Section 1.1
 
DEFINITIONS
 
1


Section 1.2
 
GENDER
 
3


 
 
 
 
 
ARTICLE II EXCHANGE
 
 
 
3


Section 2.1
 
REDEMPTION AND PURCHASE RIGHTS
 
3


Section 2.2
 
EXPIRATION
 
6


Section 2.3
 
ADJUSTMENT
 
6


 
 
 
 
 
ARTICLE III MISCELLANEOUS
 
7


Section 3.1
 
NOTICES
 
7


Section 3.2
 
INTERPRETATION
 
7


Section 3.3
 
TRANSFER
 
7


Section 3.4
 
SEVERABILITY
 
7


Section 3.5
 
COUNTERPARTS
 
8


Section 3.6
 
ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES
 
8


Section 3.7
 
FURTHER ASSURANCES
 
8


Section 3.8
 
MUTUAL WAIVER OF JURY TRIAL
 
8


Section 3.9
 
CONSENT TO JURISDICTION
 
8


Section 3.10
 
GOVERNING LAW
 
9


Section 3.11
 
AMENDMENTS; WAIVERS
 
9


Section 3.12
 
ASSIGNMENT
 
9


Section 3.13
 
TAX MATTERS
 
9









--------------------------------------------------------------------------------






EXCHANGE AGREEMENT (the “Agreement”), dated as of July 1, 2014, by and among
NextEra Energy Partners, LP, a Delaware limited partnership (“NEE Partners”),
NextEra Energy Partners GP, Inc., a Delaware corporation (“NEE Partners GP”),
NextEra Energy Operating Partners, LP, a Delaware limited partnership (“NEE
Operating LP”) and NextEra Energy Equity Partners, LP, a Delaware limited
partnership (“NEE Equity” ).
WHEREAS, the parties hereto desire to provide for the possible future exchange
by NEE Equity of Common Units for NEE Partners Common Units or cash, on the
terms and subject to the conditions set forth herein;
WHEREAS, the parties intend that an Exchange (as defined herein) consummated
hereunder be treated for federal income tax purposes, to the extent permitted by
law, as a taxable sale of Common Units by NEE Equity to NEE Partners;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1    DEFINITIONS. Capitalized terms used herein but not defined shall
have the meanings ascribed to them in the NEE Operating LP Agreement (as defined
below). As used in this Agreement, the following terms shall have the following
meanings:
“AGREEMENT” has the meaning set forth in the preamble to this Agreement.
“ASSIGNEE” means a Person to whom a Partnership Interest has been Transferred in
accordance with the NEE Operating LP Agreement but who has not become Partner.
“APPLICABLE PERCENTAGE” has the meaning set forth in Section 2.1(b) hereof.
“CASH AMOUNT” means an amount of cash equal to the net proceeds from the sale by
NEE Partners of a number of NEE Partners Common Units equal to the number of
Tendered Units.
“CASH PURCHASE PRICE” has the meaning set forth in Section 2.1(b).
“CUT-OFF DATE” means the fifth (5th) Business Day after NEE Operating GP’s
receipt of a Notice of Redemption.
“DELAWARE ACT” means the Delaware Revised Uniform Limited Partnership Act, as it
may be amended from time to time, and any successor to such statute.
“EXERCISE NOTICE” has the meaning set forth in Section 2.1(c).
“EXCHANGE” means (i) a Redemption by NEE Operating LP of one or more Common
Units for, at the election of NEE Equity, NEE Partners Common Units or the Cash
Amount as described in Section 2.1(a) of this Agreement and (ii) the purchase of
Tendered Units by NEE Partners from NEE Equity for, at the election of NEE
Equity, the Unit Purchase Price or the Cash Purchase Price.




--------------------------------------------------------------------------------




“EXCHANGE RIGHT” means the rights of NEE Equity and NEE Partners pursuant to
Sections 2.1(a) and (b), respectively, of this Agreement.
“HOLDER” means either (a) a Partner or (b) an Assignee that owns a Common Unit.
“NEE EQUITY” has the meaning set forth in the preamble to this Agreement.
“NEE OPERATING GP” means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company, the general partner of NEE Operating LP.
“NEE OPERATING LP” has the meaning set forth in the preamble to this Agreement.
“NEE OPERATING LP AGREEMENT” means the Amended and Restated Agreement of Limited
Partnership of NEE Operating LP, dated July 1, 2014, as may be amended from time
to time.
“NEE PARTNERS” has the meaning set forth in the preamble to this Agreement.
“NEE PARTNERS PARTNERSHIP AGREEMENT” means the Amended and Restated Agreement of
Limited Partnership of NEE Partners, dated July 1, 2014, as may be amended from
time to time.
“NEE PARTNERS GP” has the meaning set forth in the preamble to this Agreement.
“NEE PARTNERS COMMON UNIT AMOUNT” means a number of NEE Partners Common Units
equal to the number of Tendered Units.
“NOTICE OF REDEMPTION” has the meaning set forth in Section 2.1(a)(i).
“REDEMPTION” has the meaning set forth in Section 2.1.
“REGISTRATION RIGHTS AGREEMENT” means the Registration Rights Agreement, dated
July 1, 2014, between NEE Partners and NextEra Energy, Inc.
“SPECIFIED REDEMPTION DATE” means the tenth (10th) Business Day after the
receipt by NEE Operating LP of a Notice of Redemption (or an election to receive
the NEE Partners Common Unit Amount in respect of Tendered Units subject to a
deferral under Section 2(a)(ii)), subject to extension in accordance with
Section 2(a)(ii) or as otherwise agreed to in writing by the parties hereto;
provided, however, that no Specified Redemption Date with respect to any Common
Units shall occur during the Purchase Price Adjustment Period.
“TENDERED UNITS” has the meaning set forth in Section 2.1(a).
“UNIT PURCHASE PRICE” has the meaning set forth in Section 2.1(b).
Section 1.2    GENDER. For the purposes of this Agreement, the words “it,” “he,”
“his” or “himself” shall be interpreted to include the masculine, feminine and
corporate, other entity or trust form.






--------------------------------------------------------------------------------




ARTICLE II


EXCHANGE


Section 2.1    REDEMPTION AND PURCHASE RIGHTS


(a)After the Purchase Price Adjustment Period, NEE Equity shall have the right
(subject to the terms and conditions set forth herein) to require NEE Operating
LP to redeem (a “Redemption”) all or a portion of the Common Units held by NEE
Equity (Common Units that have in fact been tendered for redemption being
hereafter referred to as “Tendered Units”) in exchange for, at the election of
NEE Equity, on or before the Specified Redemption Date, (i) the NEE Partners
Common Unit Amount or (ii) subject to Section 2(a)(ii), the Cash Amount.
(i)If NEE Equity desires to exercise its right to require a Redemption, it shall
deliver a written notice to NEE Operating LP and NEE Partners specifying its
election to receive the Cash Amount or the NEE Partners Common Unit Amount and
the amount of Common Units NEE Equity desires to tender for redemption (the
“Notice of Redemption”). NEE Operating LP shall not be obligated to effect a
Redemption until the Specified Redemption Date (it being understood that NEE
Operating LP will not be required to consummate such Redemption with respect to
any Tendered Units that are purchased by NEE Partners pursuant to Section
2.1(b)).
(ii)If NEE Equity elects to receive the Cash Amount pursuant to a Notice of
Redemption, the Cash Amount shall be delivered as a certified or bank check
payable to NEE Equity or, in NEE Equity’s sole and absolute discretion, in
immediately available funds, in each case on or before the Specified Redemption
Date; provided, however, that NEE Operating LP shall only be required to deliver
the Cash Amount pursuant to this Section 2.1(a)(ii) to the extent that it has
received one or more capital contributions from NEE Partners sufficient to fund
the amount to be delivered, it being understood that NEE Partners shall have no
obligation hereunder to make any such capital contributions. The Specified
Redemption Date in respect of the portion of the Cash Amount that is not so
funded, if any, shall be deferred until such time that NEE Operating LP actually
receives one or more capital contributions from NEE Partners sufficient to fund
any remaining Cash Amount and NEE Operating LP will promptly notify NEE Equity
of such deferral and the amount of Tendered Units to which the deferral is
applicable as determined by NEE Operating GP in good faith. NEE Equity, at its
option, may elect to receive the NEE Partners Common Unit Amount in respect of
any Tendered Units subject to such deferral in accordance with Section
2(a)(iii).
(iii)If NEE Equity elects to receive the NEE Partners Common Unit Amount whether
pursuant to a Notice of Redemption or as a result of a deferral under Section
2(a)(ii), the NEE Partners Common Unit Amount shall be delivered by NEE
Operating LP on or before the Specified Redemption Date as duly authorized,
validly issued, fully paid and non-assessable NEE Partners Common Units, free of
any pledge, lien, encumbrance or restriction, other than the restrictions
provided in the NEE Partners Partnership Agreement, the Securities Act and
relevant state securities or “blue sky” laws. Neither NEE Equity, any Partner,
any Assignee nor any other interested Person shall have any right to require or
cause NEE Partners to register, qualify or list any NEE Partners Common Units
owned or held by such Person, whether or not such NEE Partners Common Units are
issued pursuant to Section 2.1(b), with the Commission, with any state
securities commissioner, department or agency, under the Securities Act or the
Exchange Act or with any stock exchange; provided, however, that this limitation
shall not be in derogation of any registration or similar rights granted
pursuant to any other written agreement between NEE Partners and any such Person
(including, without limitation, the Registration Rights Agreement).
Notwithstanding any delay in such delivery, NEE Equity shall be deemed the owner
of such NEE Partners Common Units for all purposes, including, without
limitation, rights to vote and consent, receive distributions, and exercise
rights, as of the Specified Redemption Date.




--------------------------------------------------------------------------------




(b)In lieu of the Redemption described in Section 2.1(a), NEE Partners may, in
its sole and absolute discretion, elect to purchase some or all of the Tendered
Units (such amount, expressed as a percentage of the total number of Tendered
Units rounded up to the nearest Unit, being referred to as the “Applicable
Percentage”) from NEE Equity by delivering a written notice of such election on
or before the close of business on the Cut-Off Date. If NEE Partners so elects,
on the Specified Redemption Date, NEE Equity shall sell such number of the
Tendered Units to NEE Partners in exchange for, at the election of NEE Equity,
(i) a number of NEE Partners Common Units equal to the product of the NEE
Partners Common Unit Amount and the Applicable Percentage (the “Unit Purchase
Price”) or (ii) subject to the approval of the Conflicts Committee, a cash sum
(the “Cash Purchase Price”) equal to the product of the Cash Amount and the
Applicable Percentage.
(i)If NEE Equity elects, subject to the approval of the Conflicts Committee, to
receive the Cash Purchase Price, the Cash Purchase Price shall be delivered as a
certified or bank check payable to NEE Equity or, in NEE Equity’s sole and
absolute discretion, in immediately available funds, in each case on or before
the Specified Redemption Date.
(ii)If NEE Equity elects to receive the Unit Purchase Price, the Unit Purchase
Price shall be delivered by NEE Partners as duly authorized, validly issued,
fully paid and non-assessable NEE Partners Common Units, free of any pledge,
lien, encumbrance or restriction, other than the restrictions provided in the
NEE Partners Partnership Agreement, the Securities Act and relevant state
securities or “blue sky” laws. Neither NEE Equity, any Partner, any Assignee nor
any other interested Person shall have any right to require or cause NEE
Partners to register, qualify or list any NEE Partners Common Units owned or
held by such Person, whether or not such NEE Partners Common Units are issued
pursuant to this Section 2.1(b), with the Commission, with any state securities
commissioner, department or agency, under the Securities Act or the Exchange Act
or with any stock exchange; provided, however, that this limitation shall not be
in derogation of any registration or similar rights granted pursuant to any
other written agreement between NEE Partners and any such Person (including,
without limitation, the Registration Rights Agreement). Notwithstanding any
delay in such delivery, NEE Equity shall be deemed the owner of such NEE
Partners Common Units for all purposes, including, without limitation, rights to
vote or consent, receive distributions, and exercise rights, as of the Specified
Redemption Date. NEE Partners Common Units issued upon a purchase of the
Tendered Units by NEE Partners pursuant to this Section 2.1(b) may contain such
legends regarding restrictions under the Securities Act and applicable state
securities laws as NEE Partners in good faith determines to be necessary or
advisable in order to ensure compliance with such laws.
(c)In the event NEE Partners elects to exercise its rights pursuant to Section
2.1(b):
(i)NEE Partners shall provide a notice of its intent to exercise its rights
under Section 2.1(b) (an “Exercise Notice”) to NEE Operating LP and NEE Equity
on or before the close of business on the Cut-Off Date. The failure of NEE
Partners to provide an Exercise Notice by the close of business on the Cut-Off
Date shall be deemed to be an election by NEE Partners not to purchase the
Tendered Units.
(ii)Without limiting the remedies of NEE Equity if (A) NEE Equity elects to
receive the Cash Amount under Section 2.1 (a) and the Cash Amount is not paid on
or before the Specified Redemption Date, or (B) NEE Equity elects to exchange
the Tendered Units under Section 2.1(b) for the Cash Purchase Price and the Cash
Purchase Price is not paid on or before the Specified Redemption Date (subject
to deferral as set forth in Section 2(a)(ii), interest shall accrue with respect
to the Cash Amount or Cash Purchase Price, as applicable, from the day after the
Specified Redemption Date to and including the date on which the Cash Amount or
Cash Purchase Price, as applicable, is paid at a rate equal to the Applicable
Federal Short-Term Rate as published monthly by the United States Internal
Revenue Service.
(d)Notwithstanding the provisions of Section 2.1(a) and Section 2.1(b) hereof,
if NEE Partners’ purchase of Tendered Units in accordance with Section 2.1(b)
would be prohibited under the NEE Partners Partnership Agreement or the NEE
Operating LP Agreement, then (i) NEE Partners shall




--------------------------------------------------------------------------------




not elect to purchase such Tendered Units and (ii) NEE Operating LP shall not be
obligated to effect a Redemption of such Tendered Units.
(e)Notwithstanding anything herein to the contrary, with respect to any
Redemption pursuant to Section 2.1(a), or any tender of Common Units for
purchase by NEE Partners if the Tendered Units are purchased by NEE Partners
pursuant to Section 2.1(b) hereof:
(i)Without the consent of NEE Operating GP, NEE Equity may not effect a
Redemption for less than two thousand (2,000) Common Units or, if NEE Equity
holds less than two thousand (2,000) Common Units, all of the Common Units held
by NEE Equity.
(ii)If (A) NEE Equity surrenders Tendered Units during the period after the
Record Date with respect to a distribution payable to Holders of Common Units,
and before the record date established by NEE Partners for a distribution to its
unitholders of some or all of its portion of such NEE Operating LP distribution,
and (B) NEE Partners elects to purchase any of such Tendered Units pursuant to
Section 2.1(b), then NEE Equity shall pay to NEE Partners on the Specified
Redemption Date an amount in cash equal to the NEE Operating LP distribution
paid or payable in respect of such Tendered Units.
(iii)Notwithstanding anything to the contrary herein, the consummation of such
Redemption pursuant to Section 2.1(a) hereof or a purchase of Tendered Units by
NEE Partners pursuant to Section 2.1(b) hereof, as the case may be, shall not be
permitted to the extent NEE Partners determines that such Redemption or purchase
(A) would be prohibited by applicable law or regulation (including, without
limitation, the Securities Act and the Delaware Act) or (B) would not be
permitted under any other agreements to which NEE Partners or NEE Operating LP
may be party or any written policies of NEE Partners related to unlawful or
improper trading (including, without limitation, the policies of NEE Partners
relating to insider trading).
(f)NEE Partners, NEE Operating LP and NEE Equity shall bear their own expenses
in connection with the consummation of any Exchange, whether or not any such
Exchange is ultimately consummated, except that NEE Operating LP shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any NEE
Partners Common Units are to be delivered in a name other than that of NEE
Equity, then NEE Equity and/or the person in whose name such shares are to be
delivered shall pay to NEE Operating LP the amount of any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, such Exchange or shall establish to the reasonable satisfaction of NEE
Partners that such tax has been paid or is not payable.


Section 2.2    EXPIRATION. In the event that NEE Operating LP is dissolved
pursuant to the NEE Operating LP Agreement, any Exchange Right pursuant to
Section 2.1 of this Agreement shall terminate upon final distribution of the
assets of NEE Operating LP pursuant to the terms and conditions of the NEE
Operating LP Agreement.


Section 2.3    ADJUSTMENT. If there is any reclassification, reorganization,
recapitalization or other similar transaction in which the Common Units or NEE
Partners Common Units, as applicable, are converted or changed into another
security, securities or other property, then upon any subsequent Exchange, NEE
Equity shall be entitled to receive the amount of such security, securities or
other property that NEE Equity would have received if such Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or




--------------------------------------------------------------------------------




other similar transaction in which the Common Units or NEE Partners Common
Units, as applicable, are converted or changed into another security, securities
or other property, this Section 2.3 shall continue to be applicable, mutatis
mutandis, with respect to such security or other property. This Agreement shall
apply to, mutatis mutandis, and all references to “Common Units” or “NEE
Partners Common Units” shall be deemed to include, any security, securities or
other property of NEE Operating LP or NEE Partners, as applicable, which may be
issued in respect of, in exchange for or in substitution of the Common Units or
NEE Partners Common Units, as applicable, by reason of any distribution or
dividend, split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.


ARTICLE III


MISCELLANEOUS


Section 3.1    NOTICES. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 3.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such party to the other parties:
700 Universe Boulevard
Juno Beach, Florida 33408
Attention:    General Counsel
Facsimile:    (561) 694-4000


Section 3.2    INTERPRETATION. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “included,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
Section 3.3    TRANSFER. To the extent NEE Equity transfers any or all of its
Common Units to any Person in a transaction not in contravention of, and in
accordance with, the NEE Operating LP Agreement, then such Person shall have the
right to execute and deliver a joinder to this Agreement, in form and substance
reasonably satisfactory to NEE Operating LP. Upon execution of any such joinder,
such Person shall be entitled to all of the rights and bound by each of the
obligations applicable to the relevant transferor hereunder.
Section 3.4    SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
Section 3.5    COUNTERPARTS. This Agreement may be executed in counterparts
(which may be delivered by facsimile or similar electronic transmission). Each
counterpart when so executed and




--------------------------------------------------------------------------------




delivered shall be deemed an original, and both such counterparts taken together
shall constitute one and the same instrument.
Section 3.6    ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto and any transferee who has acquired Common Units and executed a joinder
pursuant to Section 3.3 hereto, any rights or remedies hereunder.
Section 3.7    FURTHER ASSURANCES. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by any other party hereto to give
effect to and carry out the transactions contemplated herein.
Section 3.8    MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
Section 3.9    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE
PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW
YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH.  EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.




--------------------------------------------------------------------------------






Section 3.10    GOVERNING LAW. The internal law of the State of New York will
govern and be used to construe this Agreement without giving effect to
applicable principles of conflicts of law to the extent that the application of
the laws of another jurisdiction would be required thereby.
Section 3.11    AMENDMENTS; WAIVERS.
(a)    No provision of this Agreement may be amended unless such amendment is
approved in writing by NEE Operating LP, NEE Partners, subject to the approval
of the Conflicts Committee with respect to any material amendments, and NEE
Equity. No provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom the waiver is to be effective.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 3.12    ASSIGNMENT. Except as contemplated by Section 3.3, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.


Section 3.13    TAX MATTERS.
(a)    If the NEE Partners or NEE Operating LP shall be required to withhold any
amounts by reason of any federal, state, local or foreign tax rules or
regulations in respect of any Exchange, the NEE Partners or NEE Operating LP, as
the case may be, shall be entitled to take such action as it deems appropriate
in order to ensure compliance with such withholding requirements, including,
without limitation, at its option withholding from, and paying over to the
appropriate taxing authority, any consideration otherwise payable to NEE Equity
under this Agreement, and any such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the person in respect of which
such deduction and withholding was made. Notwithstanding anything to the
contrary herein, each of NEE Partners and NEE Operating LP may, at its own
discretion, require as a condition to the effectiveness of an Exchange that an
exchanging holder of Tendered Units deliver to NEE Partners or NEE Operating LP,
as the case may be, a certification of non-foreign status in accordance with
Treasury Regulation Section 1.1445-2(b).
(b)    This Agreement shall be treated as part of the NEE Operating LP Agreement
as described in Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
NEXTERA ENERGY PARTNERS GP, INC.




By:   /s/ Armando Pimentel, Jr.                      
         Name: Armando Pimentel, Jr.
         Title:   President




NEXTERA ENERGY PARTNERS, LP


By:  NextEra Energy Partners GP, Inc., its general partner


By:   /s/ Armando Pimentel, Jr.                          
         Name: Armando Pimentel, Jr.
         Title:   President




NEXTERA ENERGY OPERATING PARTNERS, LP


By:  NextEra Energy Operating Partners GP, LLC, its general partner


By:   /s/ Armando Pimentel, Jr.                          
         Name: Armando Pimentel, Jr.
         Title:   President




NEXTERA ENERGY EQUITY PARTNERS, LP


By:  NextEra Energy Equity Partners, GP, LLC, its general partner


By:   /s/ Armando Pimentel, Jr.                          
         Name: Armando Pimentel, Jr.
         Title:   President


Signature Page
Exchange Agreement






